Citation Nr: 1210112	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-36 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for peripheral neuropathy of the right upper extremity prior to July 31, 2009, and to a rating in excess of 10 percent thereafter.

2.  Entitlement to a compensable rating for peripheral neuropathy of the left upper extremity prior to July 31, 2009, and to a rating in excess of 10 percent thereafter.

3.  Entitlement to a compensable rating for peripheral neuropathy of the right lower extremity prior to July 31, 2009, and to a rating in excess of 10 percent thereafter.

4.  Entitlement to a compensable rating for peripheral neuropathy of the left lower extremity prior to July 31, 2009, and to a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which confirmed and continued the noncompensable (zero percent) ratings for the Veteran's service-connected peripheral neuropathy of the upper and lower extremities.

By an August 2009 rating decision, the RO assigned ratings of 10 percent for each of the Veteran's service-connected peripheral neuropathy of the upper and lower extremities, effective from July 31, 2009 (date of VA medical examination).  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  Prior to July 31, 2009, the record indicates the Veteran's service-connected peripheral neuropathy more closely approximated the criteria of mild incomplete paralysis of the upper and lower extremities than not.

3.  None of the Veteran's upper or lower extremities have shown more than mild incomplete paralysis; at no time has he met or nearly approximated the criteria of moderate incomplete paralysis due to his service-connected peripheral neuropathy of various extremities.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent prior to July 31, 2009, for service-connected peripheral neuropathy of the right upper extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2011).

2.  The criteria for a rating of 10 percent prior to July 31, 2009, for service-connected peripheral neuropathy of the left upper extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2011).

3.  The criteria for a rating of 10 percent prior to July 31, 2009, for service-connected peripheral neuropathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for a rating of 10 percent prior to July 31, 2009, for service-connected peripheral neuropathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2011).

5.  The criteria for a rating in excess of 10 percent for service-connected peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8515 (2011).

6.  The criteria for a rating in excess of 10 percent for service-connected peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8515 (2011).

7.  The criteria for a rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8520 (2011).

8.  The criteria for a rating in excess of 10 percent for service-connected peripheral neuropathy of left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in August 2007, which is dated earlier in the month than the rating decision that is the subject of this appeal.  In pertinent part, this letter informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his current appellate claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this appeal.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and he has not identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated there is outstanding evidence which documents symptomatology of his service-connected peripheral neuropathy of the upper and lower extremities that is not already reflected by the evidence of record.  As part of his Substantive Appeal, he indicated a Board hearing was desired in this case, however, in July 2009, the veteran withdrew his request.  Moreover, he was accorded VA medical examinations in August 2007 and July 2009 which included findings as to the symptomatology of the service-connected peripheral neuropathy that are consistent with the treatment records and relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated his service-connected disabilities have increased in severity since the most recent examination.  Accordingly, as the examiners conducted physical examinations, reported findings and as the information is sufficient to allow the Board to render an informed decision, the examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

It is noted that additional VA medical records were printed in October 2009 and added to the claims folder after the last supplemental statement of the case was issued in August 2009.  In March 2012, the Veteran's accredited representative waived Regional Office jurisdiction over the additional evidence pursuant to 38 C.F.R. § 20.1304(c) (2011).  Accordingly, the Board may consider this evidence in the first instance.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the Veteran is already in receipt of such "staged" ratings for his service-connected peripheral neuropathy of the upper and lower extremities.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

With respect to the Veteran's service-connected peripheral neuropathy of the upper extremities, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, the record reflects the Veteran is right hand dominant; i.e., the right is the major upper extremity.

The Veteran's service-connected peripheral neuropathy of the upper extremities are evaluated pursuant to 38 C.F.R. § 4.124a , Diagnostic Code 8515, which provides that, for both the major and minor side, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation; moderate incomplete paralysis of the median nerve warrants a 20 percent evaluation for the minor side and 30 percent for the major side; and severe incomplete paralysis of the median nerve warrants a 40 percent evaluation for the minor side, and 50 percent for the major.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances warrant a 60 percent evaluation for the minor side, and 70 percent for the major. 

The Veteran's service-connected peripheral neuropathy of the lower extremities are evaluated pursuant to the criteria found at 38 C.F.R. § 4.124a , Diagnostic Code 8520, which provides the rating criteria for paralysis of the sciatic nerve.  Under this Code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves: 

Neuritis [cranial or peripheral] characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain [at times excruciating] is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  See 38 C.F.R. § 4.123. 

Neuralgia [cranial or peripheral] characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated as complete paralysis of the affected nerve.  See 38 C.F.R. § 4.124. 

Analysis

In this case, and for the reasons stated below, the Board finds that the Veteran is entitled to ratings of 10 percent for his service-connected peripheral neuropathy of the upper and lower extremities for the entire period of time covered by this claim.  However, none of these disabilities meet or nearly approximate the criteria for a rating in excess of 10 percent at any time during the pendency of this case.

The record reflects the Veteran has consistently complained of pain and paresthesias of his upper and lower extremities throughout the pendency of this case.  The Veteran, as a lay person, is competent to describe such visible symptomatology.  

A February 2007 VA medical examination also noted the Veteran's complaints of paresthesias, pain and dyesthesia.  There was no motor loss on the left or the right, but there was sensory loss at the distal lower extremities.  Deep tendon reflexes were 2+ in the upper and lower extremities bilaterally.  

Upon VA examination in August 2007, the Veteran reported that his symptoms were partially relieved by the use of Gabapentin 300.  He reported paresthesias in the ankles and pin and needles sensation.  Motor examination revealed that while the left upper extremity had muscle strength of 5 on the August 2007 VA medical examination, all other extremities had muscle strength of 4, however, the examiner found there was no motor function impairment.  The examiner also stated that the Veteran had nerve dysfunction.  Deep tendon reflexes were 2+ in the upper and lower extremities except with respect to the ankle reflexes which were 1+ bilaterally.  There was no muscle atrophy or abnormal muscle tone or bulk.  Moreover, the VA examination found the Veteran had no tremors, tics, or other abnormal movements; and that paralysis was absent.

Upon VA consultation in December 2007, the Veteran reported pain at the heels, numbness on the soles, burning, and pins and needles on the feet.  He also had cramps on the calves and felt his toes were curling up at night.  The clinician found no atrophy and 2+/4 deep tendon reflexes at the knees and ankles.  Light touch and pin prick sensation were intact but mild impairment at the distal feet was noted.  There was a mild decrease of vibration and monofilament was absent 7/8 on the right and 5/8 on the left.  Strength in his toes, feet, knees, thighs and upper extremities was 5/5.  

When seen by VA for physical therapy in August 2008 for pain at the right leg following an injury, decreased tactile superficial sensation was noted.  Muscle strength was 5/5 at the elbow muscles in both upper extremities.  Knee and ankle strength was 5/5 bilaterally.  

In September 2008, the veteran reported back pain with pain on the right side down to the ankle.  Deep tendon reflexes were 2/4 at the knees.  He had strength of 5/5.  The VA clinician noted an asymmetric ankle reflex suggestive of S1 radiculopathy which may be secondary to diabetes mellitus or a herniated nucleus pulposis.  The examiner noted that the rest of his neurologic examination was normal.  See also, October and November 2008 VA outpatient treatment records.  
 
A friend of the Veteran reported in a January 2007 statement that the Veteran had cramps, numbness and twinges in his legs and used a cane to be able to stand and walk comfortably.  

The law provides that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  However, the law also mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and that where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  

In view of the credible statements of the Veteran and his friend regarding his symptomatology, as well as the documented evidence of mildly impaired muscle strength of 4 out of 5 and sensory loss, the Board finds that prior to July 31, 2009, the record indicates the Veteran's service-connected peripheral neuropathy more closely approximated the criteria of mild incomplete paralysis of the upper and lower extremities than not.  Therefore, he is entitled to ratings of 10 percent under Diagnostic Code 8515 for the right and left upper extremities, as well as for the right and left lower extremities under Diagnostic Code 8520 for the entire period of time covered by this claim that is prior to July 31, 2009.  Consequently, this aspect of the Veteran's appeal is allowed.

The Board further finds, however, that none of the Veteran's upper or lower extremities have shown more than mild incomplete paralysis; at no time has he met or nearly approximated the criteria of moderate incomplete paralysis due to his service-connected peripheral neuropathy of various extremities.  Simply put, a thorough review of the record reveals little functional impairment due to these disabilities.  As indicated above, the August 2007 VA examination indicated the Veteran had full muscle strength of the left upper extremity (5), while all other extremities were only decreased to 4.  Similarly, the July 2009 VA examination found muscle strength of 4 for all extremities.  Both examinations found that there was no motor function impairment of any of these extremities and that there were no tremors, tics, or other abnormal movements.  On examination in July 2009, there was decreased sensation to pain, light touch, position sense, and vibration distally in both hands.  In the lower extremities, he had absent pain, light touch, vibration, and position sense in the toes of both lower extremities.  Deep tendon reflexes were 2+ in the upper and lower extremities except with respect to the ankle reflexes which were 1+ bilaterally.  There was no muscle atrophy or abnormal muscle tone or bulk.  The examiner noted that the Veteran was retired since 1989 due to age or duration of work.    

The Board also notes that the treatment records on file indicate little or no functional impairment of the upper and/or lower extremities due to the service-connected peripheral neuropathy.  For example, treatment records dated in September 2006, January 2007, June 2007, October 2007, February 2008, August 2008, and October 2009 all show that musculoskeletal and neuropsychiatry were negative on review of systems.  Further, these records consistently reflect that evaluation of the musculoskeletal system showed range of motion was intact, muscle tone adequate, and no deformities.  Evaluation of the neurologic system consistently showed no gross motor or sensory deficit.

In sum, the deep tendon reflexes were 2+ except for the ankles which demonstrated diminished deep tendon reflexes of 1+.  Strength in the extremities was at its worst 4/5.  There was no motor function impairment, atrophy or abnormal muscle tone.  In July 2009, there was decreased sensation in the distal hands and absent sensation in the toes.  In light of the reported symptoms which are found to be credible, competent and probative, the normal deep tendon reflexes and minimally decreased strength of 4/5 in the upper extremities and decreased sensation only in the distal hands, the currently assigned 10 percent evaluation is supported but no higher for each upper extremity.  The evidence does not show moderate loss of strength of the upper extremities as strength was at its worst 4/5 and there is no loss of  reflexes.  In addition, there is not more than mild sensory loss as only decreased sensation in the distal hands is shown; therefore a higher rating is not warranted.   

With respect to the lower extremities, a higher evaluation than 10 percent is not warranted as the evidence shows that at its worst his strength is 4/5, deep tendon reflexes are intact except for diminished ankle jerks bilaterally, and there is absent sensation only in the toes.  In December 2007, a VA clinician found mild decrease of vibration and that monofilament was absent 7/8 on the right and 5/8 on the left.  These findings and the reported symptoms show that a 10 percent evaluation is warranted for mild disability in each lower extremity but no higher.  The evidence does not show moderate disability due to loss of strength of the lower extremities as strength was at its worst 4/5.  Moreover, there are diminished reflexes only at the ankles and only mild sensory loss is shown.  The evidence shows that there is a mild decrease in vibration and sensation is only absent at the toes; therefore a higher rating is not warranted.  To the extent that monofilament testing was 5/8 on the left, this alone does not warrant a higher rating, as the overall disability picture shows no more than mild disability.   

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for any of the service-connected peripheral neuropathy of the upper and/or lower extremities.  In making this determination, the Board took into consideration whether additional "staged" ratings were warranted in this case.  However, a thorough review of the record does not indicate any distinctive period(s) where the Veteran met or nearly approximated the schedular criteria for a rating in excess of 10 percent for any of his upper or lower extremities.  

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the Board has carefully considered the symptomatology demonstrated by the Veteran's service-connected peripheral neuropathy of the upper and lower extremities as detailed by the evidence of record, and finds that it is consistent with the relevant schedular criteria.  The criteria contemplate incomplete paralysis due to nerve dysfunction.  There are no additional symptoms these disabilities that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected peripheral neuropathy of the upper and lower extremities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's peripheral neuropathy interferes with his employability, such interference is addressed by the schedular rating criteria.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1  specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

For these reasons, the Board concurs with the RO's determination that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Here, the record does not indicate the Veteran is unemployable due to his service-connected peripheral neuropathy of the upper and lower extremities nor has the Veteran claimed that he is unemployable due to these disabilities.  At the last examination, it was noted that the Veteran was retired due to age or duration of work.  There was no indication in that examination report or elsewhere that the Veteran is unemployable as a result of the above disabilities.  Therefore, TDIU is not raised based on the facts of this case.

	(CONTINUED ON NEXT PAGE)



ORDER

A rating of 10 percent for peripheral neuropathy of the right upper extremity prior to July 31, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating of 10 percent for peripheral neuropathy of the left upper extremity prior to July 31, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating of 10 percent for peripheral neuropathy of the right lower extremity prior to July 31, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating of 10 percent for peripheral neuropathy of the left lower extremity prior to July 31, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


